In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-09-00075-CR
        ______________________________


       JEFFREY TAD FLETCHER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 173rd Judicial District Court
             Henderson County, Texas
             Trial Court No. A-16,693




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Jeffrey Tad Fletcher filed a notice of appeal1 March 16, 2009, stating that he "presents his

notice of appeal of the Court's rulings on pretrial motions." On our review of the clerk's record, we

noted that the certification of Fletcher's right of appeal states that this "is a plea-bargain case, and

the defendant has NO right of appeal." Further, the plea agreement states, "The Defendant now

understanding all rights in this connection, freely, and voluntarily waives and abandons his right to

appeal in this cause."

       On April 22, 2009, we mailed a letter to appellant's counsel requesting that she show this

Court how we had jurisdiction over this appeal, and warning her that, if we did not receive an

adequate response within twenty days of the date of the letter, we would dismiss the appeal for want

of jurisdiction. It is now June 8, and no response has been received.

       Unless a certification showing that a defendant has the right of appeal is in the record, we

must dismiss the appeal. See TEX . R. APP . P. 25.2(d). Because the trial court's certification

affirmatively shows Fletcher has no right of appeal, and because the record before us does not reflect

that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),

we must dismiss the appeal.




       1
        Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX . GOV 'T CODE ANN .
§ 73.001 (Vernon 2005). We are unaware of any conflict between precedent of the Twelfth Court
of Appeals and that of this Court on any relevant issue. See TEX . R. APP . P. 41.3.

                                                   2
      We dismiss the appeal for want of jurisdiction.




                                           Jack Carter
                                           Justice

Date Submitted:      June 8, 2009
Date Decided:        June 9, 2009

Do Not Publish




                                              3